Case 1:19-cv-10174-PAE Document 13 Filed 01/20/20 Page 1 of 1




                              Granted. The initial conference is adjourned
                              until February 14, 2020 at 10:00 a.m.

                             SO ORDERED.

                                         PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER 1/21/2020
                                               United States District Judge
